 1
 2
                          UNITED STATES DISTRICT COURT
 3
                         EASTERN DISTRICT OF CALIFORNIA
 4
 5
     DIANE STEELE,                             Case No.: 2:17-cv-02626-JAM-AC
 6
                 Plaintiff,
 7
 8         vs.                                  ORDER RE STIPULATION TO
                                                DISMISS WITH PREJUDICE
 9
10
     RASH CURTIS & ASSOCIATES,

11               Defendant(s).

12
13         ORDER RE STIPULATION TO DISMISS WITH PREJUDICE
14   The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice is hereby
15   Approved. All parties shall bear their own costs and attorneys’ fees.
16
17
     IT IS SO ORDERED.
18
19
     Dated: 10/31/18
20
                                                    /s/ John A. Mendez_____________
21
                                                    John A. Mendez
22
                                                    United States District Court Judge
23
24
25
26
27
28

                                              -1-

                                                                          PROPOSED ORDER
